Title: To Alexander Hamilton from Philip Schuyler, 4 May 1783
From: Schuyler, Philip
To: Hamilton, Alexander



Saratoga [New York] May ⟨4.⟩ 1783
My Dear Sir

Your several favors of the 18th & 25th March and 2d. ult: were delivered me on the first Instant by a man from Charlotte County who found them at Mr Loudons at Fish kill, that of the 23d April I had the pleasure to receive yesterday.
Persuaded as I have long been of the necessity of terminating the war both from the want of exertion in ourselves and the possibility of a change in European politics I received the account of the preliminaries being signed with the sincerest satisfaction. I confess I suspected Lord Shelburnes sincerity and dreaded with you that France and her allies would have insisted on terms that would have thrown the Game into his hands had he negotiated only with a view to divide, and deceive the powers opposed to Britain, and yet favorable as I concieve the terms are to us, I find many amongst us not satisfied especially with respect to the boundary of these states, for my part I think the partition lines more favorable to us than those which our Commissioners had in charge to insist upon.
I did not pay much attention to the terms in which the offer of a seperate Jurisdiction within this state to Congress were couched as I was persuaded Congress would not approve of the Situation. If that body should seriously determine on a permanent residence in this state, and signify it to the legislature I make little doubt but that the cession of Jurisdiction will be made agreable to their wishes, & that at the place in question or any other, the two cities excepted.
Altho our legislature seems still inclined to confer powers on Congress Adequate to the proper discharge of the great duties of the Soverign council of these states, yet I perceive with pain that some, chagrined at disappointment, are already attempting to inculcate a contrary principle, and I fear It will gain too deep a root, to be eradicated until such confusion prevails as will make men deeply feel the necessity of not retaining so much soveriegnty in the states Individually.
I attempted during the last meeting to make the landed provision you mention but found mens minds not quite ripe for it, a concurrent resolution was however carried with few dissentments, to make a generous allowance to our line. I hope It will be a prelude to another extending to the whole Army. It would facilitate the measure if the other lines could be induced to petition Congress for a recommendation to this state to give the bounty lands promised in 1776, and to extend the quantity, and If Congress in the recommendation would declare that we should have credit for the Amount on the same terms as we shall Sell to our own citizens, the request would certainly be complied with.
The sentiment is so universal not to pardon those of the disaffected whose estates have been confiscated, that I believe their warmest advocates will not attempt to Introduce a bill for the purpose, but I believe that in conformity to one of the provisional articles no molestation will be given to such other Citizens of New York as have remained in the power of the enemy and whose conduct may have been equivocal or opposed.
I don’t much relish the invitation given to Russia and the emperor to become parties to the treaties. They may perhaps insist on stipulations being inserted which might greatly embarrass us. Suppose Shelburn should be able to Induce them to Insist on more favorable terms for the disaffected, especially as he has been pressed so hard on that Subject in the british parliment and that France should comply? What will be the consequences? Singly to prosecute the war may not be in our powers, and to restore all, burthened with debt as we are, would be severely felt.
We wait with impatience the happy moment when we shall Embrace you Betsy and my Little Grandson. Adieu we all Join in Love & best wishes
I am Dr Sir every affectionately & sincerely Yours &c. &c.

Ph: Schuyler
Colo Hamilton


I do not answer Betsys letter as I suppose she will have left Philadelphia before this.

